      Case 2:19-cv-00193-HSO-MTP Document 157 Filed 01/25/21 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                                           Eastern Division

PENNYMAC LOAN SERVICES, LLC,                             CIVIL ACTION
                                                         Case No: 2:19-cv-00193-TBM- MTP
                              Plaintiff,
                                                         PLAINTIFF PENNYMAC LOAN
        -vs-                                             SERVICES, LLC’S MOTION FOR
                                                         PARTIAL SUMMARY JUDGMENT
INNOVATED HOLDINGS, INC. dba SITCOMM                     AGAINST DEFENDANTS RONNIE
ARBITRATION ASSOCIATION; MARK                            KAHAPEA AND MARK JOHNSON
MOFFETT; SANDRA GOULETTE; RONNIE
KAHAPEA; MARK JOHNSON, KIRK GIBBS;
BRETT “EEON” JONES aka EEON aka BRETT
JONES aka BRETT TORIANO
JONESTHEOPHILIOUS aka BRETT RANDOFF
TORIANO KEEFFE HENRY KANA-SHAPHEL
HITHRAPPES JONES-THEOPHILUS fka KEEFE
BRANCH; and RANCE MAGEE,

                              Defendants.


   PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S MOTION FOR PARTIAL
SUMMARY JUDGMENT AGAINST DEFENDANTS RONNIE KAHAPEA AND MARK
    JOHNSON ON PLAINTIFF’S FIRST AND SECOND CAUSES OF ACTION

        COMES NOW plaintiff, PennyMac Loan Services, LLC (“PennyMac”) to file its Motion

for Partial Summary Judgment against defendants Ronnie Kahapea (“Kahapea”) and Mark

Johnson (“Johnson” and with Kahapea, “Defendants”) pursuant to Federal Rules of Civil

Procedure 56 showing unto the Court the following:

        1.      On December 11, 2019, PennyMac filed its original Complaint against Defendants,

Sitcomm Arbitration Association, Mark Moffett, Sandra Goulette, Kirk Gibbs, and Alaric Scott.

(Dkt No. 1.)

        2.      Johnson was served on December 21, 2019. (Dkt No. 16.) Kahapea was served on

December 21, 2019. (Dkt No. 17.)

                                                  1
136044.01923/124958096v.8
      Case 2:19-cv-00193-HSO-MTP Document 157 Filed 01/25/21 Page 2 of 7




        3.      Johnson filed an answer to PennyMac’s original complaint, Dkt No. 12, and has

filed other sundry documents in this matter, Dkt Nos. 80, 102.

        4.      On January 3, 2020, Kahapea filed a document in response to PennyMac’s original

complaint, which the Clerk docketed both as a motion to dismiss and a counterclaim. (Dkt Nos.

10 and 11.) Because of the indecipherable nature of the filing, on January 9, 2020, the Court

denied all relief sought in Kahapea’s filing without prejudice. (Dkt No. 15.) Kahapea then filed

another document that purported to assert a counterclaim, Dkt No. 75, which the Court denied.

(Dkt No. 93.)

        5.      The original Complaint named the trade name Sitcomm Arbitration Association as

a defendant rather than Innovated Holdings, Inc. dba Sitcomm Arbitration Association

(“Sitcomm”). (Dkt No. 1.) Accordingly, on July 17, 2020, Plaintiff moved to amend the complaint

to add “Innovated Holdings, Inc. dba Sitcomm Arbitration Association” as a defendant as well as

Bret “Eeon” Jones aka EEON aka Brett Jones aka Brett Toriano Jonestheophilious aka Brett

Randoff Toriano Keeffe Henry Kana-Shaphel Hithrappes Jones-Theophilus fka Keefe Branch

(“EeoN”), and Rance Magee (“Magee”), who were officers and directors of Sitcomm that were

not listed in the original Complaint. (Dkt No. 77.)

        6.      On August 7, 2020, the Court granted PennyMac’s motion to file an amended

complaint. (Dkt No. 82.) On August 10, 2020, PennyMac filed its First Amended Complaint (the

“FAC”) and served the FAC on Defendants. (Dkt No. 83.)

        7.      The FAC alleges that Kahapea instituted an illegitimate arbitration proceeding

against PennyMac (the “Kahapea Arbitration”) and obtained a false arbitration award (the

“Kahapea Arbitration Award”). (FAC, Dkt No. 83 ¶¶ 29-35.)




                                                2
136044.01923/124958096v.8
        Case 2:19-cv-00193-HSO-MTP Document 157 Filed 01/25/21 Page 3 of 7




          8.        The FAC also alleges that Johnson instituted an illegitimate arbitration proceeding

against PennyMac (the “Johnson Arbitration”) and obtained a false arbitration award (the “Johnson

Arbitration Award”). (FAC, Dkt No. 83 ¶¶ 40-46.)

          9.        More than 14 days have elapsed since the date of service of process of the FAC on

Defendants. Johnson has failed to answer or file some other appropriate pleading with the United

States District Court for the Southern District of Mississippi, Eastern Division, in response to

PennyMac’s FAC, or serve a copy of any answer or other defense which it might have upon the

undersigned, attorney of record for PennyMac. (Metral Decl. ¶ 5.) 1 Kahapea has failed to answer

or file some other appropriate pleading with the United States District Court for the Southern

District of Mississippi, Eastern Division, in response to FAC, or serve a copy of any answer or

other defense which it might have upon the undersigned, attorney of record for PennyMac. (Metral

Decl. ¶ 5.)

          10.       PennyMac moves for partial summary judgment against Defendants on the

PennyMac’s First Claim for Declaratory Judgment and Second Claim for Permanent Injunction

pursuant to Fed. R. Civ. P. 56 because Kahapea and Johnson are in default in FAC and because

other courts have already found the Kahapea Arbitration Award and Johnson Arbitration Award

invalid.

          11.       PennyMac has filed concurrently herewith a memorandum of law supporting the

positions outlined above, the Declaration of Nicole Metral and the Declaration of Johnny Morton,

and relies on the additional documents appended hereto and described below:

    Exhibit 1 – Note, dated April 1, 2016 for Exhibit 11 – Notice of Arbitration Hearing
    Kahapea loan                                   relating to Johnson Arbitration;
    Exhibit 2 – Deed of Trust, dated April 1, 2016 Exhibit 12 – the Johnson Arbitration Award
    for Kahapea loan

1
     “Metral Decl.” refers to the Declaration of Nicole Metral that is filed concurrently.
                                                            3
136044.01923/124958096v.8
      Case 2:19-cv-00193-HSO-MTP Document 157 Filed 01/25/21 Page 4 of 7




 Exhibit 3 – “Conditional Acceptance” sent by         Exhibit 13 – payoff statement for Johnson
 Kahapea to PennyMac                                  loan
 Exhibit 4 – “Legal Notification” sent by             Exhibit 14 - Interrogatories, Requests for
 Kahapea to PennyMac                                  Production, and Requests for Admission to
                                                      Kahapea and Proof of Service
 Exhibit 5 – Notice of Arbitration Hearing            Exhibit 15 - Interrogatories, Requests for
 relating to Kahapea Arbitration                      Production, and Requests for Admission to
                                                      Johnson and Proof of Service
 Exhibit 6 – the Kahapea Arbitration Award            Exhibit 16 – Memorandum Opinion and
                                                      Order, dated January 5, 2021 in Kahapea v.
                                                      PennyMac Loan Services LLC et al., Case No.
                                                      2:20-cv-151 (S.D. Miss.)
 Exhibit 7 – payoff statement for Kahapea loan        Exhibit 17 – Memorandum Opinion and Order
                                                      of Dismissal, dated May 29, 2020 in Kahapea
                                                      v. PennyMac Loan Services LLC et al., Case
                                                      No. 1:19-mc-00028 (D.N.M.)
 Exhibit 8 – Note, dated June 12, 2015 for            Exhibit 18 – Memorandum Opinion and Order
 Johnson loan                                         Awarding Attorneys’ Fees and Costs, dated
                                                      May 15, 2020 in Kahapea v. PennyMac Loan
                                                      Services LLC et al., Case No. 1:19-mc-00028
                                                      (D.N.M.)
 Exhibit 9 – Deed of Trust, dated June 12, 2015       Exhibit 19 – Memorandum Opinion, dated
 for Johnson loan                                     September 8, 2020 and Minute Sheet, dated
                                                      August 31, 2020 in Johnson v. PennyMac
                                                      Loan Services LLC, 3:19cv837 (E.D. Va.)

 Exhibit 10 – “Conditional Acceptance” sent
 by Johnson to PennyMac
       12.    As set forth in this Motion and the Memorandum in Support, PennyMac submits

that its Motion is well-taken and requests that the Court issue an order: (1) on PennyMac’s First

Cause of Action declaring that no valid and enforceable contract or consent to arbitrate exists

between the parties to this action and that the Kahapea Arbitration Award and the Johnson

Arbitration Award were issued without authority, consent, or jurisdiction, and are therefore void

and unenforceable as a matter of law and that the same be vacated and set aside; and (2) on

PennyMac’s Second Cause of Action enjoining Defendants forever from conducting any purported

arbitration proceeding against PennyMac.



                                                  4
136044.01923/124958096v.8
      Case 2:19-cv-00193-HSO-MTP Document 157 Filed 01/25/21 Page 5 of 7




 Dated:           January 25, 2021

                                        Respectfully submitted,


                                     /s/ Nicole Bartz Metral
                                     Cheryl S. Chang (admitted pro hac vice)
                                     chang@blankrome.com
                                     Nicole Bartz Metral (admitted pro hac vice)
                                     nbmetral@blankrome.com
                                     Jessica A. McElroy (admitted pro hac vice)
                                     jmcelroy@blankrome.com

                                     BLANK ROME LLP
                                     2029 Century Park East, 6th Floor
                                     Los Angeles, California 90067-2907
                                     Telephone: 424.239.3400
                                     Facsimile: 424.239.3434

                                     Harris F. Powers III
                                     hpowers@upshawwilliams.com
                                     Steven C. Cookston
                                     scookston@upshawwilliams.com

                                     Upshaw, Williams, Biggers & Beckham, LLP
                                     309 Fulton Street
                                     Post Office Drawer 8230
                                     Greenwood, MS 38935-8230
                                     Telephone: 662.455.1613
                                     Facsimile: 662.453.9245

                                     Counsel for Plaintiff




                                       5
136044.01923/124958096v.8
      Case 2:19-cv-00193-HSO-MTP Document 157 Filed 01/25/21 Page 6 of 7



                                      PROOF OF SERVICE

STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

       I am employed in the county of Los Angeles, State of California. I am over the age of 18
and not a party to the within action; my business address is BLANK ROME LLP, 2029 Century
Park East, 6th Floor, Los Angeles, California 90067.

        On January 25, 2021, I served the foregoing document(s):

   PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S MOTION FOR PARTIAL
SUMMARY JUDGMENT AGAINST DEFENDANTS RONNIE KAHAPEA AND MARK
                           JOHNSON

         on the interested parties in this action addressed and sent as follows:

                               SEE ATTACHED SERVICE LIST

     BY ENVELOPE: by placing  the original  a true copy thereof enclosed in sealed
      envelope(s) addressed as indicated and delivering such envelope(s):
     BY CERTIFIED MAIL: I caused such envelope(s) to be deposited in the mail at Los
      Angeles, California with postage thereon fully prepaid to the office or home of the
      addressee(s) as indicated. I am “readily familiar” with this firm’s practice of collection and
      processing documents for mailing. It is deposited with the U.S. Postal Service on that same
      day, with postage fully prepaid, in the ordinary course of business. I am aware that on
      motion of party served, service is presumed invalid if postal cancellation date or postage
      meter date is more than one day after the date of deposit for mailing in affidavit.
     BY FEDEX: I caused such envelope(s) to be deposited in a box or other facility regularly
      maintained by FedEx, an express service carrier, or delivered to a courier or driver
      authorized by said express service carrier to receive documents in an envelope designated
      by the said express service carrier, addressed as indicated, with delivery fees paid or
      provided for, to be transmitted by FedEx.
     FEDERAL: I declare that I am employed in the office of a member of the bar of this court
      at whose direction service was made.

        Executed on January 25, 2021, at Los Angeles, California.



                                                       Charman Bee




136044.01923/124958096v.8
      Case 2:19-cv-00193-HSO-MTP Document 157 Filed 01/25/21 Page 7 of 7




                               SERVICE LIST
      Pennymac Loan Services, LLC v. Sitcomm Arbitration Association, et al.;
                      Case No. 2:19-cv-00193-KS-MTP
 BY CERTIFIED MAIL:
 Ronnie Kahapea                           Defendant
 P.O. Box 875
 Volcano, HI 96785
 BY FEDEX:
 Mark Johnson                             Defendant
 451 May Lane
 Louisa, VA 23093
 Kirk Gibbs                               Defendant
 4115 Lawrenceville Rd.
 PMB 8119
 Lilburn, GA 30047
 Sandra Goulette                          Defendant
 3007 Crescent Hill Drive
 Laurel, MS 39440
 Mark Moffett                             Defendant
 345 Coon Jeffcoat Road
 Soso, MS 39480
 Rance Magee                              Defendant
 11294 Rose Road
 Emmett, MI 48022
 Innovated Holdings, Inc. dba             Defendant
 Sitcomm Arbitration Association
 C/O Registered Agents, Inc.
 30 N. Gould Street, Suite R
 Sheridan, WY 82801
 Brett “Eeon” Jones                       Defendant
 304 South Jones Boulevard
 Unit Eeon-1967
 Las Vegas, NV 89107




136044.01923/124958096v.8
